Name: Regulation (EEC) No 1062/69 of the Commission of 6 June 1969 specifying the requirements relating to certificates which must be produced in order for preparations known as cheese fondues to be included under sub-heading No 21.07 E of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 267 12.6.69 Official Journal of the European Communities No L 141/31 REGULATION (EEC) No 1062/69 OF THE COMMISSION of 6 June 1969 specifying the requirements relating to certificates which must be produced in order for preparations known as cheese fondues to be included under sub-heading No 21.07 E of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, establishing the known as cheese fondues to be included under Common Customs Tariff sub-heading No 21.07 E must therefore be defined in accordance with that procedure ; Whereas the provisions of this Regulation are in accordance with the Opinion of the Committee on the Common Customs Tariff Nomenclature : Having regard to the Treaty European Economic Community ; HAS ADOPTED THIS REGULATION: Article 1 The certificate which must be produced in order for preparations known as cheese fondues to be included under Common Customs Tariff sub-heading No 21.07 E shall satisfy the requirements set out in this Regulation . Article 2 Having regard to Council Regulation (EEC) No 97/691 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, and in particular Article 4 thereof; Whereas the maximum rate of duty on preparations known as cheese fondues in sub-heading No 21.07 E of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 2 of 28 June 1968 , as last amended by Regulation (EEC) No 455/69,3 is 35 units of account per 100 kg net ; whereas it appears from the Additional Note to Chapter 21 of that Tariff that the inclusion of preparations known as cheese fondues under that sub-heading is subject to production of a certificate issued under the conditions laid down by the competent authorities of the European Communities ; Whereas sub-heading No 21.07 E relates to goods covered by Council Regulation (EEC) No 1059/694 of 28 May 1969 determining the system of trade applicable to certain goods resulting from the processing of agricultural products ; whereas in accordance with the second subparagraph of Article 8 ( 1 ) of that Regulation, where the application of the maximum rate of charge is subject to specific conditions, such conditions must be determined in accordance with the procedure laid down in Article 3 (2 ) and (3 ) of Regulation (EEC) No 97/69 ; whereas the requirements applicable to certificates which must be produced in order for preparations 1 . The certificate shall be prepared in one original and not less than two copies , in the form set out in the Annex to this Regulation . It may be drawn up in the language or languages of the exporting country or in any of the languages of the Community. 2. The original and copies thereof shall be completed in one operation by duplication , either typewritten or by hand . In the latter case , the original must be completed in ink and in block capitals . 3 . The size of the certificate shall be about 21 cm X 30 cm. White paper shall be used for the original . 4 . The first copy shall be pink . The second copy shall be yellow. 5 . Each certificate shall bear an individual serial number followed by the nationality symbol of the issuing body . The copies shall bear the same serial number and nationality symbol as the original . 1 OJ No L 14, 21.1.1969, p . 1 . 2 OJ No L 172, 22.7.1968, p. 1 . 3 OJ No L 64, 14.3.1969, p. 1 . 4 OJ No L 141, 12.6.1969, p . 1 . 268 Official Journal of the European Communities Article 3 1 . The original and the first copy of the certificate shall be submitted to the customs authorities of the importing Member State within two months of the date of issue of the certificate together with the goods to which they relate . 2 . The second copy of the certificate shall be sent direct by the issuing body to the competent authorities of the importing Member State . ( b ) it undertakes to verify the particulars shown in the certificates ; . ( c ) it undertakes to provide the Commission and Member States, on request, with all appropriate information to enable an assessment to be made of the particulars shown in the certificates ; (d ) it undertakes to send to the competent authorities of the importing Member State the second copy of each authenticated certificate within three days of the date of issue . 2 . The list shall be revised where the condition specified in paragraph 1 ( a ) is not longer satisfied or where an issuing body does not fulfil any of the obligations which it has undertaken . Article 4 1 . A certificate shall be valid only if it is duly authenticated by a body appearing in a list yet to be drawn up . 2 . A duly authenticated certificate is one which shows the place and date of issue and bears the stamp of the issuing body and the signature of the person or persons authorised to sign it . Article 6 The Member States shall take all necessary measures in order to control the proper functioning of the system of certificates introduced by this Regulation . Article 5 Article 7 1 . An issuing body may appear on the list only if : ( a) it is recognised as such by the exporting country ; This Regulation shall enter into force on 1 July 1969 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1969 . For the Commission The President Jean REY / Official Journal of the European Communities 269 ANNEX CERTIFICAT/BESCHEINIGUNG/CERTIFICATO/CERTIFICAAT/CERTIFICATE/No Pour les prÃ ©parations dites Tondues' prÃ ©sentÃ ©es en emballages immÃ ©diats d'un contenu net infÃ ©rieur ou Ã ©gal Ã 1 kg FÃ ¼r 'KÃ ¤sefondue' genannte Zubereitungen in unmittelbaren UmschlieÃ ungen mit einem Gewicht des Inhalts von 1 kg oder weniger Per le preparazioni dette 'Fondute ' presentate in imballaggi immediati di un contenuto netto inferiore o uguale a 1 kg Voor de preparaten 'Fondues ' genaamd, in onmiddellijke verpakking, met een netto-inhoud van 1 kg of minder For preparations known as 'Cheese Fondues' put up in immediate packings of a net capacity of 1 kg or less L'autoritÃ © competente/Die zustÃ ¤dige Stelle/L'autoritÃ competente/'De bevoegde autoriteit/The competent authority: certifie que le lot de bescheinigt, daÃ  die Sendung von certifica che la partita di bevestigt dat de partij van certifies that the parcel of kilogrammes de produit, faisant l'objet de la facture n0 . du Kilogramm, fÃ ¼r welche die Rechnung Nr. vom chilogrammi di prodotto, oggetto della fattura n . del kilogram van het produkt, waarvoor factuur nr. van kilogrammes of product, covered by Invoice No . of dÃ ©livrÃ ©e 3ar- ausgestellt wurde durch/emessa da/Afgegeven door/issued by : pays d'origin 'Ursprungsland/paese d'origine/land van oorsprong/country of origin : pays de destination/Bestimmungsland/paese destinatario/land van bestemming/country of destination : rÃ ©pond aux caractÃ ©ristiques suivantes : folgende Merkmale aufweist : risponde alle seguenti caratteristiche : de volgende kenmerken vertoont : has the following characteristics : 270 Official Journal of the European Communities Ce produit a une teneur en poids en matiÃ ¨res grasses provenant du lait Ã ©gale ou supÃ ©rieure a 12% et infÃ ©rieure Ã 18% . Dieses Erzeugnis hat einen Gehalt an Milchfett von 12 oder mehr, jedoch weniger als 18 Ge ­ wichtshundertteilen . Tale prodotto ha un tenore in peso di materie grasse provenienti dal latte uguale o superiore a 12% o inferiore a 18% . Dit produkt heeft een gehalte aan van melk afkomstige vetstoffen gelijk aan of hoger dan 12% , doch lager dan 18% . This product has a milk fat content equal to or exceeding 12% and less than 18% by weight. Il a ete obtenu Ã partir de fromages fondus dans la fabrication desquels ne sont entres d'autres fromages que l'Emmental ou le GruyÃ ¨re . Es ist hergestellt aus SchmelzkÃ ¤se, zu dessen Erzeugung keine anderen KÃ ¤sesorten als Emmen ­ taler oder Greyerzer verwendet wurden . E stato ottenuto con formaggi fusi per la cui fabbricazione sono stati utilizzati solamente Emmental o Gruviera . Het werd verkregen uit gesmolten kaas, waarin bij de fabricatie ervan geen andere kaas ­ soorten dan Emmental en GruyÃ ¨re werden verwerkt. It is prepared with processed cheeses made exclusively from Emmental or Gruyere cheese . avec adjonction de vin blanc, d'eau-de-vie de cerises (kirsch), de fecule et d'Ã ©pices . mit ZusÃ ¤tzen von WeiÃ wein , Kirschwasser, StÃ ¤rke und GewÃ ¼rzen . con l'aggiunta di vino bianco , acquavite di ciliege (kirsch ), fecola a spezie. met toevoeging van witte wijn, brandewijn van kersen (kirsch), zetmeel en specerijen . with added white wine, kirsch, starch and spices . Les fromages Emmental ou Gruyere utilises a sa fabrication ont ete fabriquÃ ©s dans le pays exportateur. Die zu seiner Herstellung verwendeten KÃ ¤sesorten Emmentaler oder Greyerzer sind im Aus ­ fuhrland erzeugt worden. I formaggi Emmental o Gniviera utilizzati per la sua fabbricazione sono stati fabbricati nel paese esportatore. De voor de bereiding ervan verwerkte GruyÃ ¨re en Emmentaler kaassoorten werden in het uitvoerland bereid. The Emmental and Gruyere cheeses used in its manufacture were made in the exporting country . Lieu et date d'Ã ©mission : Ausstellungsort und -datum : Luogo e data d'emissione : ... Plaats en datum van afgifte : Date and place of issue : Cachet de l'organisme Ã ©metteur : Signature(s) Stempel der ausstellenden Stelle : Timbro deu'organismo emitiente : Unterschrift(en ) Firma(e) Handtekening(en ) Signature(s) Stempel van het met de afgifte belaste bureau : Stamp of the issuing body :